Title: From James Madison to Benjamin Woods, 18 June 1807
From: Madison, James
To: Woods, Benjamin



Sir,
Department of State, June 18th: 1807.

In answer to your letter on the subject of Mr: West, I have to observe that the President was led by the difficulty of sending a suitable and willing successor, to cause a blank commission to be transmitted to the Governor of the State, with a request that he would fill it up.  It will be proper, therefore for Mr: West to communicate with the Governor on the arrangement suggested in your letter.  I am &c.

James Madison.

